Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Nguyen (US Pub 2010/0170526) teaches a plurality of aligned clusters of artificial hairs, each of the plurality of clusters comprising multiple artificial hairs; and one or more intersecting portions of the plurality of clusters, wherein at an intersecting portion of the one or more intersecting portions at least one of the multiple artificial hairs of a first cluster of the plurality of clusters crisscross at least one of the multiple artificial hairs of a second cluster of the plurality of clusters and are connected via adhesive. Specifically, Nguyen teaches applying clusters of lashes in a spaced manner along a line of the user’s lid, resulting in hairs of clusters overlapping another, and in order to create a stable voluminous appearance, are connected at an intersection point of the crisscrossing lashes with adhesive.
Nguyen does not teach the clusters are adjacent one another, in fact teaches clusters to be spaced from one another. Further, Nguyen does not teach the connection between clusters is formed via heat. Nguyen teaches away from using heat connections to connect the hairs, as connections between clusters are formed after the clusters are applied to the user. Nguyen’s post-application connection is formed with adhesive to maximize safety while working near the user’s eye, and it would not be obvious to connect the hairs before application to the user (such as to provide heat to the connection) as such connections are formed based on the orientation that is provided once the clusters are applied to the user. Thus, none of the art teach or suggest providing a plurality of adjacent clusters having a plurality of individual filaments, where hairs from one cluster crisscross hairs from another cluster forming intersection points, and where the intersection points are formed into a connection point via heat.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772